Citation Nr: 9912716	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of the initial 10 
percent rating assigned for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel







INTRODUCTION

The veteran had active naval service from August 1955 to June 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) 1997 original rating decision 
which assigned an initial 10 percent evaluation for the 
veteran's service-connected duodenal ulcer disability, 
effective the date of receipt of claim, December 31, 1996.  


FINDING OF FACT

The veteran's service-connected duodenal ulcer disability is 
productive of no more than mild symptoms.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.41, 4.42, 4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the symptomatology associated with 
his duodenal ulcer is more disabling than a 10 percent 
evaluation reflects, as it must be controlled with 
medication; thus, he maintains that an evaluation of at least 
30 percent is warranted for his service-connected duodenal 
ulcer.  He argued in his March 1998 VA Form 9 that he is in a 
"catch-22" situation, as "if I quit taking . . . 
medication then I would qualify for a higher [percentage] 
rating."

His claim for an increased evaluation for his service-
connected duodenal ulcer is well grounded pursuant to 
38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his duodenal ulcer (within the competence of a 
lay party to report) is sufficient to well ground his claim.  
The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the obligation 
of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

The veteran's duodenal ulcer is rated under Diagnostic Code 
7305, which provides that a 10 percent rating is warranted 
for a mild duodenal ulcer with recurring symptoms once or 
twice yearly.  A 20 percent rating is warranted for a 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating is warranted for a moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for a severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.

Private medical records, dated from November 1978 to July 
1993, include an October 1991 upper gastrointestinal series 
which show that the veteran exhibited minimal 
gastroesophageal reflux and that his gastroesophageal 
peristalsis was normal.  A moderately sized diverticulum 
arose from his duodenum, but no ulcers or other structural 
abnormalities of the duodenum were found.  A July 1993 record 
shows that he was taking antacid for a burning sensation in 
his chest.

Private medical records, dated from September to December 
1988, reveal that in September 1988 the veteran reported that 
he had uncontrollable diarrhea with melanotic stool during 
his shower that morning.  He further reported that he 
experienced gastrointestinal bleeding and lightheadedness.  
He was assessed as having gastrointestinal bleeding most 
likely secondary to a recurrent duodenal ulcer.  Endoscopy 
and cautery revealed gastric ulcers and gastritis most likely 
related to aspirin and Advil ingestion.  It was noted that no 
blood was present in his duodenum.  Later that month, an 
endoscopy showed that his duodenal bulb and postbulbar 
duodenum were within normal limits.  The impression was 
gastritis.

Private medical records, dated from January 1993 to September 
1996, show that the veteran was assessed as having probable 
gastroesophageal reflex in August 1993.  In December 1994, it 
was noted that he was taking medication for peptic ulcer 
disease.  A June 1995 record shows that he was seen with 
complaints that he had an upset stomach and midepigastric 
burning.  He was assessed as having gastritis versus peptic 
ulcer disease.  Tagamet was prescribed.  It was noted that 
his upset stomach was probably stress related.

A private esophagogastroduodenoscopy in May 1996 revealed 
that the gastric mucosa of the veteran's stomach appeared 
normal except for distal antral erosion.  His duodenal bulb 
was unremarkable and his prepyloric area was clear.  A repeat 
examination of the gastric mucosa did not reveal further 
lesions and the gastroesophageal junction was clear.

Private medical records, dated in September 1997, show that 
the veteran was treated for an episode of chest pain.  While 
these records show that his chest pain was related to 
coronary artery disease, they also show that it was noted 
that he had a history of a bleeding ulcer, and that he was 
taking Prilosec.  They further show that an examination 
revealed that he was well nourished and that his abdomen was 
soft, nontender and without palpable masses or organomegaly.

On VA medical examination in September 1997, the veteran 
reported  he had been taking Prilosec for his duodenal ulcer 
the previous three years, and that he had been symptom free 
during this period.  The medical history recorded on that 
occasion was that he was diagnosed as having a duodenal ulcer 
in 1959; that, at that time, he had no pain, just a burning 
sensation in the stomach; and, that he did not require any 
surgery for the ulcer.  Examination revealed that he was 6 
feet tall and weighed 238 pounds.  His abdomen was described 
as "obese," soft, nontender and productive of normal and 
active bowel sounds.  His abdomen was also without masses, 
bruits or surgical scars.  The complete blood count (CBC) was 
reportedly within normal limits, and the diagnosis was 
history of duodenal ulcers since 1959.

In March 1998, the veteran submitted a copy of a letter from 
the Social Security Administration, indicating that it was 
determined that he was not disabled under their rules for 
conditions other than his duodenal ulcer (i.e., major 
depressive disorder and high blood pressure).

On fee-basis VA medical examination in June 1998, the veteran 
indicated that the severity of his epigastric distress had 
increased the previous year.  He reported that his pain 
lasted from a few hours to 2 or 3 days.  He further reported 
that he controlled this pain by eating and taking antacids, 
and that he had used Prilosec since 1989.  A review of 
systems revealed good general health, and his weight was 
described as down 20 pounds from a year earlier.  There was 
epigastric and lower substernal discomfort reported.  
Physical examination revealed that he was well nourished and 
that his abdomen was soft, without masses or tenderness.  A 
CBC was within normal limits.  The pertinent diagnosis was 
history of duodenal ulcer.

After a thorough review of the pertinent evidence in this 
case, the Board is of the opinion that an evaluation in 
excess of 10 percent is not warranted for the veteran's 
duodenal ulcer under Diagnostic Code 7305.  As reported 
earlier, a 20 percent rating under this code provision 
requires a showing that the veteran's duodenal ulcer is 
productive of moderate symptoms, with recurring episodes of 
severe symptoms two or three times a year which average 10 
days in duration, or with continuous moderate manifestations.  
This is simply not demonstrated by the available medical 
evidence.  Rather, the medical evidence shows that his 
duodenal ulcer is most appropriately classified as mild in 
nature.  

Specifically, the most recent VA medical examination in 1998 
showed that the veteran's abdomen was soft and nontender, and 
that his weight exceeded 200 pounds.  In addition, both the 
VA and the private medical records show that he has 
controlled his duodenal ulcer symptoms with medication.  
Moreover, while the private medical records show that the 
veteran has received continuous treatment for various 
symptomatology, these records have attributed his 
symptomatology to disabilities other than his duodenal ulcer, 
such as gastritis, coronary artery disease, and stress.  
Thus, such records show that he infrequently receives medical 
treatment for symptomatology directly associated with his 
duodenal ulcer.  As such, it has not been shown that his 
duodenal ulcer is productive of recurring episodes of severe 
symptoms which occur two or three times a year and average 10 
days in duration.  

The Board emphasizes that, while the veteran has submitted 
numerous copies of private medical records in support of his 
claim, the volume of evidence is not as important as what the 
evidence demonstrates, and the mere fact that the record is 
voluminous cannot, by itself, warrant an increased 
evaluation.  In this case, neither the VA medical records nor 
that from private medical sources demonstrate that his 
duodenal ulcer is productive of moderate symptoms or 
continuous moderate manifestations justifying a higher 
disability rating.  Thus, an evaluation in excess of 10 
percent is not warranted for his duodenal ulcer under 
Diagnostic Code 7305.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign a higher disability evaluation 
than that set forth above.


ORDER

An evaluation in excess of 10 percent for a duodenal ulcer is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

